United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Eatontown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1712
Issued: June 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 26, 2014 appellant, through counsel, filed a timely appeal from May 9 and
July 15, 2014 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an aggravation of her left elbow condition causally related to factors of her federal
employment between June 10 and 13, 2013; and (2) whether OWCP properly terminated
appellant’s wage-loss compensation under 5 U.S.C. § 8106(c) for abandonment of suitable work.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 4, 2011 appellant, then a 40-year-old rural carrier, filed a recurrence claim
(Form CA-2a) alleging that upon returning to work she experienced slight pain, tightness,
numbness, and swelling in and around her elbow after picking up trays at the end of her route on
April 5, 2011. By letter dated May 23, 2011, OWCP informed appellant that it had
administratively converted this claim for recurrence to a claim for a new traumatic injury
because the circumstances described on her claim form indicated that she had experienced a new
injury, rather than a spontaneous worsening of her work-related condition without new injury or
exposure to work factors. The new claim was opened under file number xxxxxx726. Appellant
stopped work on April 6, 2011. OWCP accepted her claim for left lateral epicondylitis on
July 1, 2011.
She underwent a left lateral epicondyle release surgical procedure on
January 27, 2012.
In a functional capacity evaluation dated November 2, 2011, physical therapists
recommended that appellant had the ability to perform light work, including occasional lifting
and working up to 20 pounds, with precautions on activities involving her left upper extremity.
Additional recommended restrictions included no reaching above shoulder level; allowed
changes to her duties involving her left upper extremity during prolonged or repetitive activities
for durations longer than 10 minutes including pushing/pulling, lifting, gripping/grasping,
reaching, typing, and pinching; and use of a step stool to keep her work load at shoulder level or
below.
In reports dated August 28, 2012, Dr. Franklin Chen, a Board-certified orthopedist, stated
that appellant could return to work with permanent light-duty restrictions as outlined in the
functional capacity evaluation of November 2, 2011.
On April 4, 2013 the employing establishment made an offer of modified assignment
(limited duty) for a position as a modified clerk. The duties of the assignment were described as
“duties of a sales and service associate” (or “window job”) for 8 hours per day. The physical
requirements of the modified assignment were standing for up to eight hours daily; lifting 20
pounds occasionally for up to 2.6 hours daily; pushing, pulling, and gripping occasionally on the
left for up to 2.6 hours daily; and reaching occasionally to shoulder level on the left side for up to
2.6 hours daily. Appellant accepted this modified job offer on April 30, 2013. She resumed fulltime, limited duty on May 28, 2013.
In a report dated June 17, 2013, a vocational rehabilitation counselor noted that, on
June 11, 2013, appellant informed her she had been sent home after 3.5 hours because her
manager had not issued a notification of personnel action form indicating a change in craft, and
that she could therefore not work the “window job.” The form still had not been issued as of
June 13, 2013. On June 14, 2013 appellant reported that her supervisor had asked her to work
outside of her restrictions. The counselor contacted this supervisor on the same date, who
contended that she had not asked appellant to work outside of her restrictions, that she was trying
to accommodate appellant, and that she advised appellant to go home if she could not work. The
rehabilitation counselor advised appellant to report for work on her next scheduled workday and
to show her supervisor her job offer if she is asked to do anything outside of her restrictions.

2

In an attending physician’s report dated June 18, 2013, Dr. Chen noted that appellant was
currently unable to perform the modified duty activities of her position. He recommended an
independent medical examination. In a narrative report of the same date, Dr. Chen noted that
appellant came to visit for a follow up of “left elbow lateral epicondylitis s/p release on
January 27, 2012” and that “the patient reports since returning to work with the light-duty
restrictions she has had increased left elbow pain with recurring swelling. She was performing
repetitive activities at work. The patient describes her pain as aching with associated spasms to
the left upper arm which is worse with her work activities.” He opined that appellant was unable
to perform modified duty and that “it is within medical probability that the current orthopedic
complaints are causally related to the patient’s work injury.”
By letter dated June 25, 2013, Dr. Chen noted that “Based on the exam[ination] of the
patient, there is no objective finding that would [necessarily] prohibit her from working with the
outlined restrictions. She has subjective complaints of spasm, fatigue and pain with those
activities which she feels makes it unable for her to perform such activities. I received her
[impartial medical examination] for a second opinion and I have no other treatment
recommendations and feel that she is at [m]aximum medical improvement.”
In a record of a telephone conversation dated July 11, 2013, the employing establishment
confirmed that appellant’s modified job offer was still available.
By letter dated July 11, 2013, OWCP stated that it had reviewed the modified job offer of
April 4, 2013 and found it suitable in accordance with her medical limitations based on the report
of Dr. Chen dated August 28, 2012. It noted that she returned to work on May 28, 2013, but
stopped on June 19, 2013, and that Dr. Chen had advised by letter dated June 25, 2013 that there
was no objective finding that would prohibit her from working the limited-duty position. OWCP
afforded appellant 30 days either to submit a statement explaining why she had stopped work or
to return to work.
In reports dated July 9, 2013, Dr. Mark A. Filippone, Board-certified in physical
medicine and rehabilitation, noted that appellant was totally disabled beginning June 13, 2013.
He diagnosed her with a status post fracture of the left proximal radius at the elbow; suspect
reflex sympathetic dystrophy of the left upper extremity; and internal derangement of the left
shoulder. Dr. Filippone examined her, noting pain on palpation over the medial more than the
lateral left humeral epicondyle; diminished pinprick sensations; no definite motor deficits of the
abductor pollicis brevis, ulnar nerve intrinsics, extensor indicis proprius, or extensor halluces
longus; and pain on reaching from above and behind from below with her left arm. He stated
that his diagnoses were directly and solely the result of a slip and fall accident at work.
In a report dated July 25, 2013, Dr. Filippone examined the results of an
electromyography/nerve conduction velocity (EMG/NCV) study, and diagnosed appellant with
left C5-6 cervical radiculopathy and bilateral carpal tunnel syndrome, worse on the left. He
noted that these diagnoses were directly and solely the result of injuries sustained while working
for the employing establishment.
On July 31, 2013 appellant filed a recurrence claim (Form CA-2a) alleging that on
June 13, 2013, she was filling boxes with mail in the post office box section for approximately 2

3

hours when sharp pains began to radiate up and down her left arm. She noted that after returning
to work following the original injury of April 5, 2011, she was put on permanent restrictions and
then moved to the position of a modified window clerk. A supervisor noted that the duty alleged
to have caused her injury was within her restrictions.
By letter dated August 1, 2013, OWCP informed appellant that it had administratively
converted this claim for recurrence to a claim for traumatic injury because the circumstances
described on her claim form indicated that she had experienced a new injury, rather than a
spontaneous worsening of her work-related condition without new injury or exposure to work
factors. The new claim was opened under file number xxxxxx401.
By letter dated August 12, 2013, OWCP informed appellant that the evidence of record
was insufficient to support her claim for compensation under file number xxxxxx401. It
requested that she respond to a questionnaire and afforded her 30 days to submit additional
evidence.
The employing establishment challenged appellant’s claim by letter dated
August 23, 2013. It stated that appellant was assigned to duties within her limitations and that
she was given mainly post office box duties. The employing establishment noted that the duties
in that capacity were to case letters and flats, which were ounces in weight. It contended that
these duties would not have caused her to have the type of injury that she claims, and stated that
she only worked minimal hours per day. The employing establishment also noted that her injury
occurred over a period of time, from May 28 through June 13, 2013.
On August 28, 2013 appellant responded to OWCP’s inquiries. She stated that on
June 13, 2013, she was working in the post office box section of the employing establishment
when she noticed her left arm starting to swell and then experienced sharp shooting pains from
her elbow radiating up to her shoulder and down to her fingertips. Appellant noted that before
this injury, she had a slip and fall on the job while delivering mail on January 4, 2011, which
resulted in a fractured radius and constant pain of her left arm and shoulder. She noted that she
returned to work on March 26, 2011, which was diagnosed by Dr. Chen as lateral epicondylitis.
Appellant stated that on April 4, 2013 she was given a modified job offer as a sales and service
associate, and that she began window training on May 28, 2013. She noted that up until the date
of injury she continued to have pain, swelling, numbness, and tingling of her left arm. Appellant
stated that she was claiming a traumatic injury due to the stress and strain of the job functions
she performed.
In a narrative report dated August 30, 2013, Dr. Filippone reported that appellant
informed him that on April 5, 2011 she slipped and fell landing on her flexed left elbow and
fractured her proximal left radial bone, requiring surgery on January 27, 2012. He noted that she
continued to be symptomatic for left lateral humeral epicondylitis. Dr. Filippone examined
appellant but did not make findings on examination regarding her left upper extremity. He
concluded that she was totally disabled. Dr. Filippone diagnosed appellant with left
epicondylitis, status post fracture of the left proximal radius at the elbow, and internal
derangement of the left shoulder. He opined that all of appellant’s abnormalities were directly
and solely the result of the injury of April 5, 2011.

4

In a decision dated September 17, 2013, OWCP denied appellant’s claim for
compensation for traumatic injury under file number xxxxxx401. It reviewed evidence under
both this file number and file number xxxxxx726 in the adjudication of her claim. OWCP found
that appellant had not submitted a diagnosis in connection with the event of June 13, 2013,
noting that her physicians did not describe this incident and did not indicate that her diagnosis of
lateral epicondylitis had been caused or aggravated by this incident, but instead indicated that it
had been caused by the injuries of January 4 and April 5, 2011. OWCP accepted that appellant
was a federal civilian employee who filed a timely claim and that the evidence supported that the
incident occurred as described.
In a decision dated September 17, 2013, OWCP determined that appellant’s reasons for
abandonment of her position were not valid. It afforded her a period of 15 additional days to
report to her position.
On September 23, 2013 appellant, through counsel, requested a hearing before an OWCP
hearing representative on the issue of her claim for a June 13, 2013 traumatic injury.
In an attending physician’s report dated September 27, 2013, Dr. Filippone noted that
appellant continued to be totally disabled and that she needed a magnetic resonance imaging
(MRI) scan of her left shoulder.
By decision dated November 1, 2013, OWCP terminated appellant’s wage-loss and
schedule award benefits as she abandoned suitable employment upon her failure to report to
duty.
On November 8, 2013 appellant, through counsel, requested a hearing before an OWCP
hearing representative on the issue of her abandonment of suitable work.
By letter dated November 11, 2013, OWCP referred appellant to Dr. Kenneth Heist, a
Board-certified orthopedic surgeon, for a second opinion evaluation. It requested an opinion on
whether appellant continued to suffer disability as a result of her injury of April 5, 2011, whether
appellant was capable of returning to her job, and any recommended work restrictions.
In a report dated November 25, 2013, Dr. Heist noted that appellant began training in
May 2013 to be a window clerk, but that occupation was not available, and so she was “casing
mail” when her symptoms reoccurred. He examined appellant and found that her “current
restrictions, or disability, are directly related to the job injury of April 5, 2011.” Dr. Heist noted
that appellant had tenderness over the elbow joint and restriction of motion of the left elbow, and
that due to her symptoms she was unable to perform repetitive tasks or lift heavy articles. He
noted that appellant was not capable of performing her job as a letter carrier, but that she was
capable of working a full day in a less strenuous position such as a light-duty window clerk.
Dr. Heist reviewed a functional capacity evaluation dated January 7, 2014, and noted that its
conclusion that appellant was capable of performing light-duty work was congruent with his
evaluation.2 He recommended work restrictions of no more than two hours per day of pushing,
2

While Dr. Heist stated that his report was signed on November 25, 2013, the evaluation of a January 7, 2014
functional capacity evaluation in the body of the report reveals that Dr. Heist composed the report at a later date.

5

pulling, or lifting per day of over 20 pounds; no more than two hours per day of repetitive
movements involving the wrists; no more than one hour per day of repetitive movements
involving the elbow; and breaks of five minutes every hour.
In a functional capacity evaluation dated January 7, 2014, a physical therapist found that
appellant was capable of working a full eight-hour workday on light duty.
On February 4, 2014 Dr. Filippone noted that he had discussed the events of June 10
through 13, 2013 with appellant. Appellant told him that on June 10, 2013, her supervisor
advised appellant that because there was no Notification of Personnel Action form showing her
new position she could not give her a cash drawer or have her work the front window. She was
brought to the post office box section of the office and told to fill the boxes with mail and flyers.
After two hours of performing this duty, she felt sharp shooting pains along with numbness and
tingling about her left arm and fingers. Appellant was given a short break to rest and sent home.
She reported to duty the next day, where she once again filled post office boxes and felt pain in
her left arm with swelling. Appellant stated that she was then sent to the parcel area, where she
lifted and placed parcels to scan and placed them in a hamper, then was sent home after about an
hour. On June 12, 2013 she worked the post office box section, and after about an hour and a
half, her arm swelled and began to throb. Appellant stated that she told her supervisor, who gave
her a short break and sent her home. On June 13, 2013 she worked the post office box section
and her arm began to swell again, causing pain significant enough to bring her to tears.
Appellant reported to her supervisor and was advised to go home and contact her physician.
Dr. Filippone noted that he found that these work duties would aggravate her preexisting left
elbow injury. He noted subjective complaints of constant pain in the radial aspect of her left
forearm; pain in the left fingers; burning sensations in the left hand, shoulder, and neck; and
numbness and tingling in the thumb, index, and middle fingers of both hands.
In an attending physician’s report dated February 4, 2014, Dr. Filippone noted that
appellant continued to be totally disabled.
A hearing before an OWCP hearing representative on the issue of appellant’s claim for
traumatic injury based upon a traumatic incident of June 13, 2013 was held on
February 18, 2014. At the hearing, appellant stated that she began working for the employing
establishment in August 1995. She noted that on January 4, 2011 she injured herself when she
slipped on black ice, and that OWCP accepted her claim for fracture of the left radius neck,
closed. Appellant returned to work in March 2011 and later stopped work in April 2011 due to
an elbow injury, which was accepted for left lateral epicondylitis. She returned to work again on
May 28, 2013 for training after being offered a modified clerk position. Appellant stated that on
June 10, 2013 she returned to work thinking that she would be performing a modified clerk job,
but that on that day a supervisor told her that her paperwork was not finished, and so she was
stuck in the post office box section. She noted that this position involving taking mail out of
buckets and trays and putting them in post office boxes, which was a repetitive task involving
reaching, twisting, and lifting. Appellant stated that she never had to reach above her shoulder in
this position. On June 10, 2013 she began experiencing pain and swelling in her left elbow that
radiated from her shoulders to her fingers. Appellant continued performing these duties until
June 13, 2013, at which point the pain made her unable to move her arm. She noted that
Dr. Chen thought her injury was a recurrence of her prior elbow injury, and he told her that he

6

thought this because she had been performing repetitive activities. Appellant stated that she had
“maxed out” her visits with Dr. Chen, so he released her that day to see another physician for a
second opinion. She explained that, because OWCP denied payment to check her shoulder,
Dr. Chen told her that there was nothing more he could do for her, and referred her to
Dr. Filippone. Appellant had been out of work since that time under Dr. Filippone’s care.
Appellant’s counsel contended that appellant’s claim under file number xxxxxx401 was an
aggravation of her previous work injury of left epicondylitis due to new exposure from June 10
through 13, 2013.
A hearing before an OWCP hearing representative on the issue of appellant’s
abandonment of suitable work was held on April 28, 2014. Appellant’s counsel contended that
upon appellant’s return to work on June 10, 2013, her work restrictions of occasional left-sided
pushing, pulling, and gripping were not honored when she was put to work in the post office box
section. He noted that Dr. Chen had noted in his report of June 18, 2013 that appellant was
doing repetitive activities at work. Counsel contended that appellant was not performing the
duties outlined in the April 4, 2013 modified job offer when she returned to work, but instead she
was working in the post office box area, and that as such, Dr. Chen’s June 25, 2013 opinion that
there were no objective findings that would prohibit her from working with the outlined
restrictions was irrelevant. He stated that Dr. Filippone’s opinion regarding appellant’s disability
outweighed that of Dr. Chen due to these deficiencies, and that at the very least, there was a
conflict of medical opinion between the two physicians of equal weight, requiring referral to an
impartial medical examiner. Counsel noted that appellant suffered a new traumatic injury on
June 13, 2013 as a result of the post office box duties, and that as such, the issue of appellant’s
abandonment of suitable work was not in posture for decision.
In an attending physician’s report dated May 6, 2014, Dr. Filippone again noted that
appellant continued to be totally disabled.
By decision dated May 9, 2014, the hearing representative affirmed OWCP’s decision of
September 17, 2013. She found that the factual evidence did not support that appellant sustained
a traumatic injury, noting that she attributed her elbow condition to duties over the course of
three days, and as such, analyzed appellant’s claim as an occupational disease. The hearing
representative further found that Dr. Chen, in his June 18, 2013 report, noted that appellant
reported increased pain upon a return to work, but also noted that there were no objective
findings on examination to support that appellant could not perform her modified duties. She
found that Dr. Filippone’s reports were of diminished probative value because he failed to
provide a specific diagnosis or well-reasoned medical opinion on the relationship between her
conditions and the events of June 13, 2013.
By decision dated July 15, 2014, the hearing representative affirmed OWCP’s decision of
November 1, 2013 finding that appellant had abandoned suitable work. She noted that Dr. Chen
had indicated that appellant could work within certain medical restrictions, and that the
employing establishment had offered a position within those restrictions, which OWCP found
suitable. The hearing representative found that the medical records received subsequent to
Dr. Chen’s June 25, 2013 report were not sufficient to shift the weight of the medical evidence or
to require further development of the claim.

7

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the

3

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Michael E. Smith, 50 ECAB 313, 315 (1999).

5

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

8

Leslie C. Moore, 52 ECAB 132, 134 (2000).

8

care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.9
ANALYSIS -- ISSUE 1
Appellant alleged that between June 10 and 13, 2013, she aggravated an injury to her
elbow in the performance of duty while working in the post office box section of the employing
establishment.10 OWCP accepted that the employment factors alleged, that of taking mail out of
buckets and trays and putting them in post office boxes, occurred as described. The issue,
consequently, is whether the medical evidence establishes that she sustained an injury as a result
of these factors. The Board finds that appellant has established the existence of the condition
claimed, but has not met her burden of proof to establish a causal relationship between factors of
her federal employment and her diagnosed conditions.
In reports dated July 9, 2013, Dr. Filippone noted that appellant was totally disabled
beginning June 13, 2013. He diagnosed her with a status post fracture of the left proximal radius
at the elbow; suspect reflex sympathetic dystrophy of the left upper extremity; and internal
derangement of the left shoulder. Dr. Filippone examined her, noting pain on palpation over the
medial more than the lateral left humeral epicondyle; diminished pinprick sensations; no definite
motor deficits of the abductor pollicis brevis, ulnar nerve intrinsics, extensor indicis proprius, or
extensor halluces longus; and pain on reaching from above and behind from below with her left
arm. He opined that his diagnoses were directly and solely the result of a slip and fall accident at
work.
In a report dated July 25, 2013, Dr. Filippone examined the results of an
electromyography/nerve conduction study, and diagnosed appellant with left C5-6 cervical
radiculopathy and bilateral carpal tunnel syndrome, worse on the left. He again opined that these
diagnoses were directly and solely the result of injuries sustained while working for the
employing establishment.
On February 4, 2014 Dr. Filippone noted that he had discussed the events of June 10
through 13, 2013 with appellant. After reviewing the events of those dates, he determined that
he found that these events would aggravate her preexisting left elbow injury. Dr. Filippone
noted subjective complaints of constant pain in the radial aspect of her left forearm; pain in the
left fingers; burning sensations in the left hand, shoulder, and neck; and numbness and tingling in
the thumb, index, and middle fingers of both hands.
9

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

10

The Board notes that in her initial filing of a Form CA-2a for recurrence and in her reply to OWCP’s inquiries,
appellant stated that her injury occurred on June 13, 2013. OWCP’s regulations define a traumatic injury as a
condition of the body caused by a specific event or incident, or series of events or incidents, within a single workday
or shift. 20 C.F.R. § 10.5(ee). These regulations define an occupational disease or illness as a condition produced
by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q). However, at the
February 14, 2013 hearing, appellant alleged that her injury occurred as a result of duties of her federal employment
between June 10 and 13, 2013. Hence, initially, OWCP properly converted appellant’s claim for recurrence to a
traumatic injury claim rather than an occupational disease claim. Subsequently, based upon appellant’s new
testimony, the hearing representative properly analyzed appellant’s injury as an occupational disease.

9

The Board finds that Dr. Filippone’s reports are sufficient to establish the medical
component of fact of injury, as he diagnosed her with a status post fracture of the left proximal
radius at the elbow. However, his reports are not sufficiently rationalized to establish a causal
relationship between factors of appellant’s federal employment and her diagnosed conditions.
Dr. Filippone noted that the events of June 10 through 13, 2013 would aggravate her preexisting
left elbow injury. However, he did not provide a pathophysiological explanation as to how the
duties she performed on these dates would result in or aggravate her elbow conditions, nor did he
explain how appellant’s similar conditions prior to June 10, 2013 were aggravated by this
incident. Thus, Dr. Filippone’s opinion on causal relationship was of diminished probative
value, and as such, his reports are insufficient to establish appellant’s claim.
Dr. Chen’s June 18, 2013 report indicates that appellant came to visit for a follow up of
“left elbow lateral epicondylitis s/p release on January 27, 2012” and that “the patient reports
since returning to work with the light-duty restrictions she has had increased left elbow pain with
recurring swelling. She was doing repetitive activities at work. The patient describes her pain as
aching with associated spasms to the left upper arm which is worse with her work activities.” He
noted that appellant was currently unable to perform modified duty and that “it is within medical
probability that the current orthopedic complaints are causally related to the patient’s work
injury.” As Dr. Chen’s report does not specify which work injury he referred to, and as he did
not provide a detailed pathophysiological explanation as to how the duties she performed
between June 10 and 13, 2013 would result in or aggravate her elbow conditions, his report is
also of diminished probative value and is insufficient to establish appellant’s claim. The
remaining medical evidence of record is similarly deficient.
As such, the Board finds that there is insufficient rationalized medical evidence of record
to establish an aggravation of appellant’s elbow condition as a result of factors of her federal
employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8106(c) of FECA provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”11
It is OWCP’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.12 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.13 To justify termination, OWCP must show that the
11

5 U.S.C. § 8106(c).

12

Joyce M. Doll, 53 ECAB 790 (2002).

13

20 C.F.R. § 10.517(a).

10

work offered was suitable and that appellant was informed of the consequences of her refusal to
accept such employment.14 In determining what constitutes suitable work for a particular
disabled employee, OWCP considers the employee’s current physical limitations, whether the
work is available within the employee’s demonstrated commuting area, the employee’s
qualifications to perform such work and other relevant factors.15 Once OWCP establishes that
offered work is suitable, the burden of proof shifts to appellant to show that her abandonment of
the position was reasonable or justified.16 Section 8106(c) will be narrowly construed as it
serves as a penalty provision which may bar an employee’s entitlement to compensation based
on a refusal to accept a suitable offer of employment.17
ANALYSIS -- ISSUE 2
OWCP terminated appellant’s wage-loss and schedule award compensation effective
November 1, 2013 finding that she abandoned suitable work. It found that the weight of medical
evidence established that the modified clerk position was within the physical restrictions set forth
by Dr. Chen in his report dated August 28, 2012. The restrictions were incorporated into the
April 4, 2013 job offer, noting physical requirements of lifting less than 20 pounds no more than
2.6 hours per day; pushing, pulling, and gripping occasionally with the left side for no more than
2.6 hours per day; and reaching occasionally to shoulder level with the left side for no more than
2.6 hours per day. The duties of the position were described as “duties of a sales and service
associate.” OWCP determined, based on the medical evidence of record, that the job offered to
appellant on April 4, 2013 was suitable and within her physical capabilities. Appellant accepted
this job offer on April 30, 2013.
On appeal, appellant asserted that the position she worked upon returning to the
employing establishment on June 10, 2013 was not the one detailed in the April 4, 2013 job
offer, in that she was supposed to be working as a window clerk or sales and service associate
according to the job offer, but was assigned to put mail into post office boxes instead. The job
offer of April 4, 2013 stated that the duties of her modified assignment were the “duties of a
sales and service associate” for eight hours per day, and appellant was supposed to be working in
this position as of June 13, 2013. Pursuant to OWCP’s procedures, an acceptable reason for
refusing to perform in a position offered as suitable work is that the offered position has been
withdrawn.18
The suitable work position offered to appellant was a modified clerk position with the
“duties of a sales and service associate.” Appellant returned to work on May 28, 2013, but
14

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
15

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

16

M.S., Docket No. 06-797 (issued January 31, 2007).

17

Gloria G. Godfrey, 52 ECAB 486 (2001).

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Job Offer Refusal,
Chapter 2.814.5.a (June 2013).

11

stopped work on June 19, 2013 for an alleged recurrence of disability, after working in the box
section, filling boxes with mail. The employing establishment confirmed by letter on August 23,
2013 that at the time of appellant’s recurrence of disability she was given mainly post office box
duties, which required that she case letters and flats which were light in weight. It posited that
this type of work would not have caused her to suffer the injury claimed.
The Board finds that OWCP failed to meet its burden of proof to establish that the job
offer was suitable. The job offer of April 4, 2013 did not contain a description of the duties to be
performed as required by OWCP’s procedures;19 the case record did not contain a job description
for the “sales and service associate” position; and the Department of Labor’s Dictionary of
Occupational Titles does not contain a description of the duties of a “sales and service
associate.” The Board has explained that it is impossible for the Board to make an informed
decision as to the suitability of a position without knowing the nature of the duties.20 The Board
finds that the reference to “duties of a sales and service associate” was not sufficient, without
additional information of record, to meet its burden of proof to show that the position offered to
appellant was suitable, because the record did not contain an actual description of the duties to be
performed. Without such a description of the actual duties to be performed in the job offer, the
Board is unable to determine whether the duties appellant was performing at the time she
allegedly abandoned work, i.e., putting mail into post office boxes and casing mail would fall
within the scope of duties for a sales and service associate.
For these reasons, OWCP did not establish the suitability of the modified clerk position
on which the offer of suitable work was based. Therefore, it improperly terminated her
compensation effective November 1, 2013.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an aggravation of a left elbow condition causally related to factors of her federal
employment between June 10 and 13, 2013. The Board further finds that OWCP did not meet its
burden of proof to terminate appellant’s wage-loss compensation effective November 1, 2013 on
the ground that she abandoned suitable work.

19

Id. at Chapter 2.814.4.a.1.a (June 2013).

20

See L.C., Docket No. 11-422 (issued October 5, 2011).

12

ORDER
IT IS HEREBY ORDERED THAT the May 9, 2014 decision of the Office of Workers’
Compensation Programs is affirmed and the July 15, 2014 decision of OWCP is reversed.
Issued: June 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

13

